DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Regarding the restriction requirement, Applicant argues that claims 11 and 20 have now been amended so that they no longer require horizontal and vertical movement of the booms.  The Examiner notes that the restriction requirement was made final in the previous Office Action, and the subject claims were withdrawn from further consideration.  It is further noted that claims 11 and 20 still recite limitations to first and second roll pivots, which distinguishes them from claim 1 which recites left and right wing pivots, but not roll pivots.  
Response to Amendment
The Amendment filed 4 November 2021 has been entered.  Claims 1-5 and 7-20 remain pending in the application.  Claim 6 has been canceled, and new claim 21 has been added.  Claims 7-9 and 11-20 were previously withdrawn as being directed to nonelected inventions/species.  Applicant's amendments to the Claims have overcome the 112(d) rejection previously set forth in the Non Final Office Action dated 22 July 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vedder (EP3501275) in view of Strelioff (6,834,223).
Regarding claim 1, Vedder discloses a boom suspension system (figures 1-5) for level suspending associated left and right booms from an associated vehicle, the system comprising:
	a central frame (item 1) operably, fixedly engaged with a chassis of the associated vehicle (abstract), the central frame comprising a top member and a bottom member (items 1 and 12 or bottom flange of 1 as shown in figure 1);
a horizontally disposed stabilizer bar (items 9/10, top portion) comprising a left end and a right end, the left end that is operably engaged with a top frame of a left boom (see figure 3, respective 13), and the right end that is operably engaged with a top frame of a right boom (see figure 3, respective 13);
Vedder teaches engaging a left and right boom but fails to teach engaging a left and right boom cylinder.
Strelioff teaches a similar system in the same field of endeavor wherein the stabilizer bar (item 9) engages a left and right boom via a left and right cylinder (items 16 and 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize cylinders as taught by Strelioff to the system of Vedder, the motivation being this allows for a distinct pivoting relative to the longitudinal axis versus the vertical axis of Vedder. Essentially, this is a known substitution for a different optional movement which sacrifices storage capability for dealing with uneven terrain.
a stabilizer bar link (item 8) engaged with the central frame and with the stabilizer bar that allows the stabilizer bar to move left and right with respect to, and independently from, the central frame while the stabilizer bar remains operably engaged with the central frame through the stabilizer bar link (shown in figures 3-5); and

	Regarding claim 2, a modified Vedder discloses the stabilizer bar link comprising at least one swing link pivotably engaged with the top member and pivotably engaged with the stabilizer bar, the length of the at least one swing link determinative of a length of travel of the stabilizer bar left and right (movement length shown in figures 3-5, see Fg placements).
	Regarding claim 3, a modified Vedder discloses the stabilizer bar link comprising a first swing link engaged with the top member at a left side and a second swing link engaged with the top member at a right side (see figure 3, there are two item 8’s on opposite sides).
	Regarding claim 4, a modified Vedder discloses the first swing link engaged with the top member proximate the left end and the second swing link engaged with the top member proximate the right end (see figure 3, opposite 8’s engage on opposite ends).
	Regarding claim 5, a modified Vedder further discloses wherein a distance between the first swing link engagement with the top member and the second swing link engagement with the top member is less than a distance between the first swing link engagement with the stabilizer bar and the second swing link engagement with the stabilizer bar (fig. 2).	
claim 10, a modified Vedder discloses the central frame comprising a left and right vertical member (left and right side portions of plate 1) respectively fixedly engaged with the top member and bottom member (all part of same plate thus fixedly engaged).
	Regarding claim 21, Strelioff further teaches a central frame (8), a first swing link (12) engaged with the stabilizer bar and the central frame at a left side (fig. 6), a second swing link (12) engaged with the stabilizer bar and the central frame at a right side (fig. 6), and wherein a distance between the first swing link engagement with the top member and the second swing link engagement with the top member is substantially equivalent to a distance between the first swing link engagement with the stabilizer bar and the second swing link engagement with the stabilizer bar (fig. 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second swing links of Vedder such that a distance between the first swing link engagement with the top member and the second swing link engagement with the top member is substantially equivalent to a distance between the first swing link engagement with the stabilizer bar and the second swing link engagement with the stabilizer bar, as taught by Strelioff, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Further, Applicant’s specification does not indicate any criticality or advantage to the relative distances between the first and second swing link engagements with the top member and their engagements with the stabilizer.  
Response to Arguments
Applicant's arguments filed 4 November 2021 have been fully considered but they are not persuasive.
Applicant argues that Vedder in view of Strelioff fails to disclose the limitation that the central frame is “fixedly engaged with a chassis of the associated vehicle” since the boom support frame of 
In response, it is noted that the claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  And, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  MPEP 2111.01(I).  The plain and ordinary meaning of the term “fixedly” is interpreted to require the engagement between the central frame and the chassis to be “determined” or “established”, as defined by the American Heritage Dictionary.  The ball joint attaches the central frame to the chassis in a manner such that the central frame will move with the chassis; therefore, it is interpreted to be “fixedly” engaged.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752